Citation Nr: 0028096
Decision Date: 10/24/00	Archive Date: 12/28/00

Citation Nr: 0028095	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  97-12 379	)	DATE  OCT 24, 2000
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection on a radiation basis for 
the cause of the veteran's death. 


REPRESENTATION

Appellant represented by:	Edmund C. Ross, Jr.



WITNESSES AT HEARING ON APPEAL

Appellant and her son






ORDER to VACATE

The veteran served on active duty from October 1942 to 
December 1945, from January 1946 to December 1948, and from 
January 1949 to April 1954.

On April 14, 2000, the Board of Veterans' Appeals (Board) 
issued a decision, stemming from a May 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, in which it denied the appellant's 
claim for entitlement to service connection on a radiation 
basis for the cause of the veteran's death.  The veteran's 
death, in September 1978, is shown to have been occasioned by 
multiple myeloma, which disease is among those identified as 
being potentially related to exposure to ionizing radiation 
under the provisions of 38 C.F.R. § 3.311(b)(2) (1999).  The 
appellant had alleged that the veteran (who is shown to have 
been awarded the "Occupation Medal"), toward the end of his 
first period of service, had been present in or near 
Hiroshima or Nagasaki, Japan, and that he was, incident to 
the same, exposed to ionizing radiation associable with the 
then recent dropping of an atomic bomb on each city.  

In accordance with the pertinent provisions of 38 C.F.R. 
§ 3.311(a)(4), if a veteran's military records (as appears to 
inhere in the present case) do not establish his presence or 
absence from a site at which exposure to radiation is claimed 
to have occurred, his presence at such site will be conceded.  
In such circumstance, the acquisition, pursuant to the 
pertinent provision of 38 C.F.R. § 3.311, of a dose estimate 
based on the veteran's likely level of radiation exposure 
based on such claimed presence should have been accomplished 
but was not.  The non-performance of the foregoing 
development comprised a denial to the appellant of due 
process of law.  Therefore, in accordance with the provisions 
of 38 U.S.C.A. § 7104(a) (West 1991) and 38 C.F.R. 
§ 20.904(a) (1999), the April 14, 2000, decision of the Board 
is vacated.


REMAND

As noted above, the appellant contends that the multiple 
myeloma (which disease is among those identified as being 
potentially related to exposure to ionizing radiation under 
the provisions of 38 C.F.R. § 3.311(b)(2)) which occasioned 
the veteran's death was caused by his exposure, when present 
toward the end of his first period of service in or near 
Hiroshima or Nagasaki, Japan, to ionizing radiation 
associable with the then recent dropping of an atomic bomb on 
each city.  As was also noted above, pursuant to the 
pertinent provisions of 38 C.F.R. § 3.311(a)(4), if a 
veteran's military records (as appears to inhere in the 
present case) do not establish his presence or absence from a 
site at which exposure to radiation is claimed to have 
occurred, his presence at such site will be conceded.  In 
such circumstance, the acquisition, pursuant to the pertinent 
provision of 38 C.F.R. § 3.311, of a dose estimate based on 
the veteran's likely level of radiation exposure based on 
such presence should be performed.  

Given the foregoing, then, and consistent with the vacation 
of the April 14, 2000, Board's service connection decision to 
facilitate correction of the above-cited due process defect, 
the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to ensure that all potentially extant 
service personnel records have been 
procured.  If the asserted presence of 
the veteran in or near Hiroshima or 
Nagasaki (as addressed in greater detail 
hereinabove and hereinbelow) cannot be 
ruled out on the basis of service 
records, then, the pertinent Under 
Secretary in accordance with the 
applicable provision of 38 C.F.R. § 3.311 
should be requested to consider the 
contentions asserted by the appellant 
that the veteran, when present toward the 
end of his first period of service (which 
terminated in December 1945) in or near 
Hiroshima or Nagasaki, Japan, was exposed 
to ionizing radiation associable with the 
then recent dropping of an atomic bomb on 
each city and provide an estimate of the 
veteran's likely level of radiation 
exposure based on such claimed presence.  
Thereafter, the RO should undertake any 
other development required under 
38 C.F.R. § 3.311.  

2.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue on appeal.

3.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, or if she expresses 
disagreement pertaining to any other 
matter, both she and her representative 
should be provided with an appropriate 
Supplemental Statement of the Case. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant unless she is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on any matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL P. VANDER MEER
	Acting Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).






Citation Nr: 0010201	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  97-12 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan

THE ISSUE

Entitlement to service connection on a radiation basis for 
the cause of the veteran's death.



REPRESENTATION

Appellant represented by:	Edmund C. Ross, Jr.




WITNESSES AT HEARING ON APPEAL

Appellant and her son


INTRODUCTION

The veteran had unverified service from October 1942 to 
December 1945, with documented active military service from 
January 1946 to December 1948 and from January 1949 to April 
1954.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  A hearing was held before a hearing officer at the 
RO in April 1997.

The appeal was last before the Board in August 1998, at which 
time it was remanded for further development.  Following 
completion of the requested development, the RO, in a 
Supplemental Statement of the Case mailed to the appellant in 
January 2000, continued to deny the benefit sought on appeal.

Thereafter, the appeal was returned to the Board.


FINDING OF FACT

The claim for service connection on a radiation basis for the 
cause of the veteran's death is not plausible.


CONCLUSION OF LAW

The claim for service connection on a radiation basis for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered concerning the 
appellant's claim for service connection on a radiation basis 
for the cause of the veteran's death is whether she has 
presented evidence of a well grounded claim, that is, one 
which is plausible and meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107(a); see Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  If a claimant does not 
submit evidence of a well grounded claim, VA is under no duty 
to assist him or her in developing facts pertinent to such 
claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For the 
reasons set forth below, the Board finds that the appellant 
has not met her burden of submitting evidence to support a 
belief by a reasonable individual that her claim for service 
connection on a radiation basis for the cause of the 
veteran's death is well grounded.

Under the law, service connection may be granted for any 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Additionally, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).

The record reflects that the veteran's death, in September 
1978, was occasioned by multiple myeloma.  The appellant 
asserts that the multiple myeloma that occasioned the 
veteran's death was traceable to his alleged exposure to 
ionizing radiation in the course of his alleged presence in 
or near Hiroshima or Nagasaki, Japan, toward the end of his 
first period of service.  Multiple myeloma is among the 
diseases identified as being potentially related to exposure 
to ionizing radiation under 38 C.F.R. § 3.311(b)(2) (1999).  
However, there is no evidence documenting that the veteran 
was in fact exposed to ionizing radiation.  In the absence of 
such evidence, additional development of the appellant's 
claim (relative to whether the veteran's fatal multiple 
myeloma was related to exposure to ionizing radiation in 
service) pursuant to 38 C.F.R. § 3.311 is not required.  See 
Wandel v. West, 11 Vet. App. 200, 205 (1998).  In view of the 
foregoing, then, and since exposure to ionizing radiation (of 
which there is no evidence) is the lone basis on which a 
relationship to service of the veteran's fatal multiple 
myeloma is asserted, the appellant's related claim for 
service connection for the cause of the veteran's death is 
not plausible.  Therefore, such claim is not well grounded.  
38 U.S.C.A. § 5107(a).

In addition, although the Board has considered and disposed 
of the appellant's foregoing claim on a ground different from 
that of the RO, the appellant has not been prejudiced by the 
Board's decision.  This is because, in assuming that such 
claim was well grounded, the RO accorded the appellant 
greater consideration than this claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether this claim is well grounded would be 
pointless and, in light of the law cited above, would not 
result in a determination favorable to the appellant.  VA 
O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 (1992).  

Finally, as pertinent to the appellant's claim for service 
connection on a radiation basis for the cause of the 
veteran's death, the Board is of the opinion that its 
discussion above bearing on such issue is sufficient to 
inform the appellant of the elements necessary to complete 
her application for a claim relative such benefit.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).




ORDER

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection on a radiation basis for 
the cause of the veteran's death is denied. 


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals



 
LT



- 4 -


LT



- 1 -


